TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JANUARY 7, 2014



                                       NO. 03-13-00297-CV


                               Wells Fargo Bank, N.A., Appellant

                                                  v.

  Jonathan Steel and/or All Other Occupants 1321 Mimosa Pass, Cedar Park, TX 78613,
                                      Appellees




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
             AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the trial court on May 20, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

court’s judgment. Therefore, the Court affirms the trial court’s judgment. The appellant shall

pay all costs relating to this appeal, both in this Court and the court below.